Order entered January 5, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00877-CR
                                       No. 05-14-00878-CR
                                       No. 05-14-00879-CR
                                       No. 05-14-00880-CR

                            REGINALD KEITH PINK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                                           ORDER


        The Court GRANTS appellant’s December 31, 2014 request for an extension of time to

file the pro se response to counsel’s Anders brief to the extent that the response is due by

FEBRUARY 4, 2015. If the pro se response is not filed by that date, the appeals will be

submitted on the Anders brief alone.

        We DIRECT the Clerk to send copies of this order, by first-class mail, to Reginald Pink,

TDCJ No. 1938997, McConnell Unit, 3001 South Emily Drive, Beeville, Texas 78102.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE